[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 96-2303 

                       UNITED STATES,

                          Appellee,

                             v.

                 SINH VAN TA, A/K/A AH SINH,

                    Defendant, Appellant.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]

                                        

                           Before

                   Torruella, Chief Judge,
              Stahl and Lynch, Circuit Judges.

                                        

Paul M. Yee on brief for appellant.
Donald K.  Stern, United States  Attorney, and Kevin  P. McGrath,
Assistant United States Attorney, on brief for appellee.

                                        

                       April 11, 1997
                                        

     Per                     Curiam.                                                         Upon                                  careful review of the briefs and record,

we  perceive   no  clear  error   in  the  district   court's

determination that the  2-level adjustment  under U.S.S.G.  S

3B1.1(c) should apply to  appellant.  The determination  that

appellant                      managed                             at                                least one of his co-defendants in the drug

transactions                         was                            adequately supported by the facts presented to

the district court.   The district court was not required  to

adopt                  appellant's interpretation of those facts, and, further,

even                 if                   appellant                             himself were subject to management by others,

the S  3B1.1(c) adjustment was  applicable nonetheless.   See

United States v. Andujar, 49 F.3d 16, 25 (1st Cir. 1995).

     Affirmed.  See 1st Cir. Loc. R. 27.1.

                             -2-